Citation Nr: 0525846	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  04-12 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's daughter, and Appellant's son-in-law


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to October 
1945, including combat service in World War II.  His 
decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina that denied, in relevant part, service 
connection for the cause of the veteran's death.  The 
appellant is the surviving spouse of the veteran and she 
perfected an appeal of this adverse determination to the 
Board.

In June 2005, the appellant, accompanied by her 
representative, her daughter and her son-in-law, testified at 
a hearing conducted before the undersigned Veterans Law 
Judge.  At the hearing, the Veteran's Law Judge held the 
record open for 30 days in order to allow the appellant time 
to submit additional evidence.  Additional evidence, however, 
was not submitted within the allotted time period.  The Board 
will therefore consider this appeal on the evidence contained 
in the veteran's claims file.

In addition, the Board notes that the appellant submitted 
evidence in June 2004 without a waiver of RO consideration, 
after the RO issued its March 2004 Supplemental Statement of 
the Case.  Because the content of this evidence is 
duplicative of evidence already contained in the veteran's 
claims file, in that the veteran's file already contains 
information tending to confirm his status as a POW in World 
War II, the Board will not consider this evidence in 
adjudicating this appeal.



FINDINGS OF FACT

1.  The veteran died on January [redacted], 1998 at the age of 77; 
the immediate cause of the veteran's death as shown on the 
death certificate was end stage chronic obstructive pulmonary 
disease (COPD) due to (or as a consequence of ) emphysema; no 
other conditions were identified as significant in 
contributing to his death; an autopsy was not performed.

2.  At the time of the veteran's death, the veteran had been 
service-connected following service for dental conditions for 
out-patient treatment only.

3.  The veteran served in World War II; he was a prisoner of 
war (POW) from June 1944 until September 1944.

4.  The evidence does not show that the veteran's chronic 
obstructive pulmonary disease or emphysema had its onset 
during service, or that these disorders were otherwise 
related to a disease or injury of service origin.

5.  No disease or injury of service origin contributed 
substantially or materially to cause the veteran's death.


CONCLUSION OF LAW

1.  A disease or disability of service origin did not 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.303, 
3.307, 3.309, 3.312 (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In the present case, the RO, in a letter dated in July 2003, 
provided the appellant with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  By way of this 
letter, the appellant was furnished notice of the types of 
evidence needed in order to substantiate her claim of 
entitlement to dependency and indemnity compensation (DIC) 
based on service connection for the cause of the veteran's 
death, as well as the types of evidence VA would assist her 
in obtaining.  The appellant was informed of her 
responsibility to identify, or submit directly to VA medical 
evidence that shows a reasonable probability that the 
condition that contributed to the veteran's death was caused 
by injury or disease that began in service.  The appellant 
was invited to obtain and send information to VA.  

By way of a January 2004 rating decision, and a March 2004 
Statement of the Case, the RO advised the appellant and her 
representative of the basic law and regulations governing her 
claim, and the basis for the denial of her claim.  These 
documents, as well as the RO's VCAA and other development 
letters sent to the appellant, also specifically informed the 
appellant of the cumulative information and evidence 
previously provided to VA, or obtained by VA on her behalf.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of copies of the veteran's service 
medical records, service personnel records, post-service 
medical treatment records, the veteran's death certificate, 
and statements submitted by the appellant and her 
representative in support of her claim.  The Board finds that 
VA undertook reasonable development with respect to the 
appellant's claim and further development is not warranted.  

Based on the foregoing, the Board concludes that there is no 
material evidence that has not been accounted for with 
respect to the appellant's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the appellant in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Service connection for the cause of the veteran's death.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The surviving spouse 
of a veteran who has died from a service-connected disability 
or compensable disability may be entitled to receive 
dependency and indemnity compensation.  38 U.S.C.A. § 1310 
(West 2002).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or contributory cause of death.  38 U.S.C.A. 
§ 1101, 1112; 38 C.F.R. § 3.312(a).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2003).  Contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

In this case, the evidence of record shows that the veteran 
died on January [redacted], 1998 at the age of 77.  The immediate 
cause of the veteran's death as shown on the death 
certificate was end stage chronic obstructive pulmonary 
disease (COPD) due to (or as a consequence of ) emphysema.  
No other conditions were identified as significant in 
contributing to his death and an autopsy was not performed.  
At the time of the veteran's death, the veteran had been 
service-connected after discharge for dental conditions for 
out-patient treatment only.

The appellant does not contend, and the evidence does not 
establish, that the veteran had COPD or emphysema in service.  
Indeed, the earliest evidence in the record that the veteran 
had emphysema or COPD is  in 1992, over 46 years after his 
discharge from active duty.  

Rather, the appellant argues that the conditions the veteran 
endured as a prisoner of war in World War II caused pneumonia 
which caused permanent scarring in his lungs which then 
caused his emphysema and COPD.

Here, the Board notes that the veteran's service medical 
records indicate that the veteran reported having poor food, 
chills and a fever while interned as a POW in World War II 
from June to September 1944.  His service records note, 
however, that after repatriation, he was cleared for duty and 
that in December 1944 the veteran's lungs were noted to be 
clear.  In January 1945, the veteran's service medical 
records indicate that the veteran had mild rhinopharyngitis 
or mild bronchitis.  His chest x-ray, however, was negative.  
Upon discharge in October 1945, the veteran's lungs were 
noted to be normal.  

Post-service records indicate that the veteran was seen from 
at least 1992 for various conditions affecting his lungs.  
Notes from the veteran's primary private physician indicate 
shortness of breath in July 1992.  The veteran was noted to 
have a history significant for heavy tobacco use, which the 
veteran ceased in 1988, and a long history of working as a 
pipe fitter and probably asbestos exposure and exposure to 
silica working in the steel mines in West Virginia for many 
years.  In August 1992, the veteran was assessed to have 
emphysema.  The veteran's physician opined that this was most 
likely a result of tobacco use, but may possibly be the 
result of some asbestos exposure or silica exposure, although 
there were no signs of this on a chest x-ray.  Finally, in 
January 1993, the veteran's physician indicated that there 
were no other additions to the veteran's history other than 
exposure to high altitude in the Air Force without protective 
head gear.  The physician opined that the veteran may have 
had some pulmonary damage as a result of the exposure, but 
noted that the veteran had other reasons for lung disease, 
namely tobacco, steel mining and asbestos exposure.  

The veteran's file also contains records from another private 
physician that treated the veteran for COPD.  These records 
show treatment for severe COPD, but contain no opinions 
regarding the onset of this condition.

Finally, the record contains several statements from the 
veteran's primary physician, dated after the veteran's death 
and submitted by the appellant in connection with her claim 
for DIC benefits based on service connection for the cause of 
the veteran's death, stating that in his opinion the 
veteran's COPD was of a severe nature and was progressive 
over many years.  He also stated that the veteran's condition 
originated as a result of the conditions he had to endure 
while a prisoner of war while serving in the armed forces.  
These statements are cursory in nature and do not indicate 
that the physician reviewed the veteran's medical records, to 
include the veteran's service medical records.  The 
statements also do not address earlier findings by the same 
physician that indicate that the veteran's tobacco use and 
asbestos exposure were likely causes of the veteran's 
condition.   

Based on the foregoing, the Board finds that the weight of 
the evidence is against a finding that the veteran's death 
was caused by his military service, to include exposure to 
conditions as a POW.  As noted above, service connection will 
be granted to a veteran that develops a chronic disorder in 
service.  38 C.F.R. § 3.303.  Here, however, the evidence 
does not show that the veteran was found to have COPD or 
emphysema in service.  Rather, the veteran's service records 
indicate that the veteran, while found to have mild 
rhinopharyngitis or mild bronchitis in February 1945, was 
otherwise clear of lung problems in service.  After 
repatriation, the veteran was cleared for duty and in 
December 1944, he was found to have clear lungs.  In 
addition, the veteran's discharge examination showed that the 
veteran's lungs were normal upon separation from service.  
After this, a period of over 46 years elapsed before the 
veteran was found to have emphysema and COPD.  The medical 
records closest in time to the diagnosis of these conditions 
indicate that the cause of these conditions was likely the 
veteran's past heavy tobacco use and job-related exposure to 
asbestos and silica.  Only after the veteran's death and in 
connection with the appellant's claim, does the veteran's 
physician indicate that the veteran's lung condition may be 
related to his experiences as a POW in World War II.  In this 
regard, the Board notes that this opinion was made without 
reference to the veteran's service medical records or his own 
past post-service treatment records.  The Board therefore 
finds that November 2003 and February 2004 statements of the 
veteran's private physician are less probative than the 
veteran's service medical records and the earlier reports 
from this same physician.  See Winsett v. West, 11 Vet. 
App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir.1999) 
(unpublished decision), cert. denied 120 S.Ct. 1251 (2000) 
(it is not error for the Board to value one medical opinion 
over another, as long as a rationale basis for doing so is 
given).
 
In sum, weight of the medical evidence is against a finding 
that the veteran's COPD and emphysema are the result of a 
service-connected injury or disability.  The medical evidence 
of record is against a finding that an injury or disability 
of service origin substantially or materially contributed to 
cause the veteran's death.  

In reaching this determination, the Board does not wish in 
any way to diminish the veteran's honored service in World 
War II and the significant sacrifices he made for his country 
as a POW.   The Board, however, is precluded from reaching 
its own unsubstantiated medical conclusions, and is instead 
bound by on these matters by the medical evidence of record.  
See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing 
Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In the absence of competent medical evidence to support the 
claim, the claim for service connection for the cause of the 
veteran's death must be denied. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


